ORDER

PER CURIAM.
In this consolidated appeal, claimant appeals from two final awards of the Labor and Industrial Relations Commission, each affirming a separate award of the Adminis*537trative Law Judge. We affirm. The findings and conclusions of the Commission are supported by competent and substantial evidence on the whole record. No error of law appears, and an extended opinion would have no precedential value. The parties have been furnished, for their information only, with a memorandum setting forth the reasons for our order affirming the judgment pursuant to Rule 84.16(b).